EXHIBIT 10.3

 

Certain identified information identified with brackets (“[•••]”) has been
excluded from this exhibit because it both (i) is not material and (ii) would be
competitively harmful if publicly disclosed.

 

EXHIBIT 10.3Jay Saoud Retention Benefits Letter Agreement (redacted)

 

October 13, 2020

 

Jay B. Saoud

[•••]

 

Re:Retention Benefits

 

Dear Jay:

 

In recognition of the importance of your services to Minerva Neurosciences, Inc.
(the “Company”), I am pleased to inform you that you have been selected to
participate in a retention program designed to retain employees like you, who
are critical to achieving the Company’s business objectives and maximizing the
Company’s value to stockholders. This retention program provides the following
benefits, and is subject to the following terms and conditions:

 

1.2020 Bonus. The Company will pay $225,600 to you as a bonus for 2020 if you
remain employed by the Company on the earlier of (i) the date when the Company
generally pays bonuses for 2020 or (ii) January 2, 2021. This amount is
approximately equal to 120% of your target annual bonus for 2020. If this amount
becomes due, the Company will pay this amount at the same time as it pays
bonuses for 2020 to other employees of the Company, but no later than March 31,
2021, and you agree to accept it in lieu of any discretionary bonus for 2020.

 

2.[•••]Bonus. The Company will pay $56,400 to you as an additional bonus [•••]
if the Company, on or before March 31, 2021 [•••]. This [•••] Bonus is
approximately equal to 30% of your target annual bonus for 2020. The [•••] Bonus
will be (i) due only if you are employed by the Company at the time [•••] , and
(ii) paid only once.

 

3.2021 Bonus. If you remain employed by the Company on July 31, 2021, the
Company will pay 50% of your target bonus for 2021 on that date. Although your
target bonus for 2021 has not yet been determined, it will be no less than your
target bonus for 2020. The remainder of your bonus for 2021, if any, will be
paid at the sole discretion of the Company based on a variety of factors
including, but not limited to, achievement of objectives established for the
Company and specific annual objectives for your position set by the Company. Any
such payment will be credited against any bonus that may otherwise be due in the
future, including any bonus that may be due to you pursuant to severance
benefits.

 

4.Additional Option Grant. You will be granted an option (the “Option”) to
purchase 100,000 shares of common stock of the Company, with an exercise price
equal to the fair market value of the common

 

--------------------------------------------------------------------------------

 

stock on the grant date, and with one-third of the Option vesting on December
31, 2021, and the other two-thirds vesting on December 31, 2022. The Option will
be evidenced by a standard stock option agreement, and will be subject to the
terms and conditions of that agreement and the Plan.

 

5.Employment At-Will. Of course, as with all employees, your employment
relationship with the Company remains at-will.

 

6.Effect of this Letter. This letter will take effect once signed by you and on
behalf of the Company. As amended by this letter, the terms of your Employment
Agreement remain in effect, including, without limitation, the terms regarding
termination of your employment.

 

Thank you for your continued commitment to Minerva Neurosciences!

 

Sincerely,

 

 

 

MINERVA NEUROSCIENCES, INC.

 

 

 

 

 

 

 

 

 

 

 

Remy Luthringer, PhD

 

Date

 

Chairman and CEO

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

 

 

 

Jay Saoud

 

Date

 

 

2